Citation Nr: 1035700	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  04-35 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD), to include as secondary to service-connected 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to September 
1969.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The Board remanded the case for further development in June 2006.  
That development was completed, and the case was returned to the 
Board for appellate review.  In November 2007, the Board issued a 
decision denying, in pertinent part, the claims for service 
connection for hypertension and GERD.  The Veteran then appealed  
the Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in a February 2010 Memorandum 
Decision, the Court vacated the November 2007 Board decision and 
remanded the matter to the Board.  The case has since been 
returned to the Board for appellate review.

The Board notes that the November 2007 decision also denied 
entitlement to a higher initial evaluation for PTSD.  However, 
the Court indicated that the Veteran did not dispute that denial, 
and therefore, did not address that issue.  Accordingly, no 
further consideration of that issue is necessary.

The Board also observes that additional evidence has been 
associated with the claims file, namely VA medical records and VA 
examination reports.  This evidence was not previously considered 
by the RO, and the Veteran did not submit a waiver of the RO's 
initial consideration of the evidence.  However, the majority of 
this evidence is not relevant to the issues on appeal, as it 
primarily pertains to the Veteran's diabetes mellitus.  To the 
extent that it does document some epigastric pain, a current 
diagnosis of GERD has been conceded.  As will be discussed below, 
the remaining issue is whether the medical evidence establishes a 
relationship between the Veteran's current disorders and his 
service-connected PTSD.  The additional evidence is not relevant 
to that question, which is the crux of this case.  Therefore, the 
Board will proceed with a decision on the issue on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to currently have hypertension 
that manifested in service or within one year thereafter or that 
is causally or etiologically related to his military service or 
to a service-connected disorder.

3.  The Veteran has not been shown to currently have GERD that 
manifested in service or that is causally or etiologically 
related to his military service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service, may not be 
presumed to have been so incurred, and is not proximately due to, 
the result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2009).

2.  GERD was not incurred in active service and is not 
proximately due to, the result of, or aggravated by a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with adequate notice prior to the initial 
decision in March 2004.  Nevertheless, the RO did send the 
Veteran letters in February 2003, June 2004, and July 2006, which 
informed him about the evidence necessary to substantiate his 
claims and the division of responsibilities in obtaining the 
evidence.  The Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.

In this regard, the Board notes that, while notice provided to 
the Veteran was not given prior to the first agency of original 
jurisdiction (AOJ) adjudication of the case, notice was provided 
by the AOJ prior to the transfer and certification of the 
Veteran's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the Veteran's 
claims were readjudicated in a supplemental statement of the case 
(SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(VA cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating the claim and notifying claimant of 
such readjudication in the statement of the case).  The claimant 
has been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA notices, 
and he has taken full advantage of these opportunities, 
submitting evidence and argument in support of his claims.  
Viewed in such context, the furnishing of notice after the 
decision that led to this appeal did not compromise the essential 
fairness of the adjudication.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 
(Fed. Cir. 2004).  The Veteran has had a "meaningful opportunity 
to participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not result 
in any prejudice to the Veteran.  Therefore, with respect to the 
timing requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the February 2003 letter stated that in order to 
establish service connection the evidence must show that he had 
an injury in military service or a disease that began in, or was 
made worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a relationship 
between his current disability and an injury, disease, or event 
in military service.  The June 2004 letter also indicated that 
establishing service connection on a secondary basis requires 
evidence of the claimed disability and a relationship between the 
claimed disorder and his service-connected disability.  
Additionally, the statement of the case (SOC) and the 
supplemental statements of the case (SSOC) notified the Veteran 
of the reasons for the denial of his application and, in so 
doing, informed him of the evidence that was needed to 
substantiate his claims.

In addition, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to provide.  
In particular, the February 2003 and June 2004 letters indicated 
that reasonable efforts would be made to help him obtain evidence 
necessary to support his claims and that VA was requesting all 
records held by Federal agencies, including service treatment 
records, military records, and VA medical records.  The Veteran 
was also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2003 and June 2004 letters notified the Veteran that he 
must provide enough information about his records so that they 
could be requested from the agency or person that has them.  The 
February 2003 letter also requested hat he complete and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the February 2003 and June 
2004 letters stated that it was the Veteran's responsibility to 
ensure that VA receives all requested records that are not in the 
possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id.

In the present appeal, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability rating 
and effective date.  In this regard, the Board notes that the 
July 2006 letter informed him that a disability rating was 
assigned when a disability was determined to be service-connected 
and that such a rating could be changed if there were changes in 
his condition.  The letter also explained how disability ratings 
and effective dates were determined.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  He has not identified any outstanding 
records that are relevant to his current claims.

The Veteran also was afforded VA examinations in August 2004 and 
December 2006 in connection with his claims for service 
connection for hypertension and GERD.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the 
Board finds that the December 2006 VA medical opinion obtained in 
this case is adequate, as it is predicated on a full reading of 
the service treatment records as well as the private and VA 
medical records contained in the Veteran's claims file.  It 
considers all of the pertinent evidence of record, to include the 
statements of the appellant, and provides a complete rationale 
for the opinions stated, relying on and citing to the records 
reviewed as well as medical literature.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case.


Factual Background

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of hypertension and GERD. At 
his September 1969 military discharge examination, the Veteran's 
vascular system, throat, and abdomen were normal on clinical 
evaluation, and his blood pressure was recorded as 124/66.

The Veteran's DD Form 214, Certificate of Release or Discharge 
from Active Duty, shows that he served in Vietnam for 
approximately one year.  His military occupational specialty was 
wire man, and he received several awards and decorations, 
including the Combat Action Ribbon.
In October 2003, the Veteran submitted an original application 
for VA compensation benefits seeking service connection for PTSD, 
acid reflux, and hypertension. 

In a March 2004 rating decision, the RO granted service 
connection for PTSD and assigned an initial 30 percent rating 
effective from October 9, 2003, which was the date of receipt of 
the Veteran's claim.  In that decision, the RO also denied 
service connection for hypertension and GERD, noting that the 
Veteran's service treatment records were entirely negative for 
any indication of either disability.

In May 2004, the Veteran's attorney submitted a notice of 
disagreement with the RO's decision in which he argued, in 
pertinent part, that service connection for hypertension and GERD 
was warranted on a secondary basis due to service-connected PTSD. 

The Veteran was subsequently afforded a VA hypertension 
examination in August 2004 at which time he reported that, to the 
best of his memory, his high blood pressure was first diagnosed 
in 1971, when he underwent a preoperative evaluation for a 
herniorrhaphy.  He indicated that his hypertension had been 
medically managed since that time.  When questioned specifically 
for the reason he felt his hypertension was related to his PTSD, 
the Veteran replied that although he had a family history of 
hypertension, he felt that his own hypertension was due to stress 
on the job.  The examiner noted that further specific and 
directed comments and questions failed to elicit a history of 
cause and affect between hypertension and PTSD.  On examination 
the Veteran's blood pressure was 150/95 on three separate 
readings.  After examining the Veteran and reviewing his claims 
folder and medical records, the examiner diagnosed essential 
hypertension.  The examiner concluded that it was less likely 
that the Veteran's hypertension was secondary to his PTSD.  The 
examiner explained that PTSD was a mental health condition while 
hypertension was generally accepted as a physiologic condition.  
The examiner did acknowledge that everyone knew that blood 
pressure could become elevated when one was excited, frightened, 
agitated, or working hard.  Nevertheless, he indicated that 
despite specific, guided, and focused questioning of the Veteran, 
he could elicit no specific cause and effect historical 
chronology to support the theory that the Veteran's hypertension 
was secondary to his PTSD.

At a VA gastrointestinal examination in August 2004, the Veteran 
reported symptoms of heartburn and indigestion for the past five 
to six years.  He indicated that he had discussed his symptoms 
with his physician, although no diagnosis had been rendered.  The 
Veteran indicated that his attorney had nonetheless advised him 
to file a claim for GERD.  When questioned about his reasons for 
believing his GERD was due to PTSD, the Veteran stated that he 
did not know why exactly.  He indicated that something had 
triggered his dyspepsia, but he did not know what.  He also noted 
that he used to be able to eat two to three full plates of food 
and feel satisfied, but that he now felt stuffed and nauseous 
after eating large amounts of food.  The examiner noted that 
further efforts to elicit a specific cause and effect of PTSD 
symptomatology giving rise to increased pyrosis and dyspepsia 
were not successful.  After examining the Veteran and reviewing 
his claims folder and medical records, the examiner diagnosed him 
with GERD.  The examiner concluded that the Veteran's GERD was 
not related to his PTSD.  He explained that PTSD was a mental 
health issue and acid reflux was a medical condition which was 
not caused by PTSD.  Further, he stated that upon very careful 
and deliberate questioning in an effort to elicit a specific 
cause and effect relationship between the two conditions, the 
Veteran did not give a convincing history.  Therefore, the 
examiner indicated that it was his opinion that the Veteran's 
GERD was less likely secondary to his service-connected PTSD.

Thereafter, in a September 2004 rating decision, the RO increased 
the initial rating for the Veteran's PTSD to 50 percent, 
effective from October 9, 2003.  The RO confirmed and continued 
the denial of service connection for hypertension and GERD, 
including on a secondary basis.  In September 2004, the RO issued 
a statement of the case (SOC) addressing, in pertinent part, the 
issues of service connection for hypertension and GERD.  In 
September 2004, the Veteran submitted a VA Form 9 in which he 
indicated that he had read the SOC and wished to appeal his 
claims of service connection for hypertension and GERD. 

In support of his appeal, the Veteran submitted a copy of a 
January 2005 letter from Dr. M.G.S. (initials used to protect the 
Veteran's privacy).  Dr. M.G.S. indicated that he had reviewed 
the Veteran's service treatment records and noted that he now had 
symptoms of hypertension and GERD.  The private physician stated 
that the Veteran's "daily function is frequently affected by his 
medical conditions.  He takes medication for his blood pressure; 
stressful situations are detrimental.  He experiences frequent 
episodes of indigestion, heartburn, and chest pain.  These 
symptoms disrupt sleep.  He takes medication daily for GERD."  
Dr. M.G.S. also commented that the Veteran's symptoms moderately 
impacted his ability to perform his job duties but noted that he 
remained employed as a welder.  Finally, Dr. M.G.S. indicated 
that "[w]hile hypertension and GERD can have causes apart from a 
relationship to military service, I believe in [the Veteran's] 
case that his conditions are products of his service duty, and 
directly related to his PTSD."

The RO thereafter obtained clinical records from Dr. M.G.S. dated 
from January 2005 to April 2006.  Those records show treatment 
for hypertension but are negative for any complaints or findings 
of GERD or PTSD.

At a VA medical examination in December 2006, the Veteran 
reported reflux symptoms three to four times monthly.  An upper 
GI series showed a small hiatal hernia.  The Veteran indicated 
that he remained employed in his usual occupation and that his 
GERD symptoms had no significant effects on his employment.  The 
diagnosis was GERD/hiatal hernia.  With respect to his 
hypertension, the Veteran estimated that his condition began in 
1985 and that he currently took anti- hypertensive medication.  
The diagnosis was hypertension.  The examiner noted that he had 
been asked to consider the question of aggravation related to the 
Veteran's hypertension, GERD and PTSD.  He indicated that he had 
reviewed the Veteran's claims folder, as well as all the 
documentation concerning his VA health care.  Concerning his 
GERD, the examiner noted that the Veteran had reported that his 
symptoms occurred three to four times monthly, coming and going 
without any inciting factors.  He also reported that over-the-
counter medication helped.  With respect to his hypertension, it 
appeared to be stable.  He indicated that he felt his pressure 
going up about once monthly, although he never had had his 
pressure measured during those occasions.  The examiner commented 
that the Veteran's blood pressure had been shown to be stable at 
recent medical visits.  The examiner also noted that he had 
spoken to the Veteran at length about inciting factors concerning 
his stomach and blood pressure issues.  After this discussion, he 
indicated that he could find no evidence of aggravation.  He 
further stated that he could find no concrete or specific 
documentation in the clinical literature that showed PTSD caused 
hiatal hernias, GERD, or hypertension.  There was simply nothing 
in the current medical literature from reliable medical sources 
that specifically stated such a nexus.  The examiner indicated 
that if the Veteran's PTSD did not exist, it was still likely 
that he would have GERD and hypertension.  With respect to 
hypertension, he observed that the Veteran had a strong family 
history of the disease.  The examiner stated that he could find 
no increased symptoms due to PTSD, and the Veteran did not state 
any during his visit.  He concluded that the Veteran had no 
increased symptoms due to PTSD.


Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as cardiovascular-
renal disease, may be also be established on a presumptive basis 
by showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service- connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for hypertension 
and GERD.  His service treatment records are negative for any 
complaints, treatment, or diagnosis of such disorders.  In fact, 
the Veteran's September 1969 military discharge medical 
examination found his vascular system, throat, and abdomen to be 
normal, and his blood pressure was 124/66.  (The term 
"hypertension" refers to persistently high arterial blood 
pressure.  Medical authorities have suggested various thresholds 
ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  
See Dorland's Illustrated Medical Dictionary 635 (26th ed. 1985).  
Similarly, for VA rating purposes, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater.  The term "isolated systolic hypertension" means that 
the systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Code 7101, Note 1 (2009)).

Moreover, the Veteran did not seek treatment immediately 
following his separation from service or for many years 
thereafter.  Indeed, the Veteran told the August 2004 VA examiner 
that his hypertension began in 1971, and he indicated at his 
December 2006 VA examination that the disorder had its onset in 
1985.  Similarly, he told the August 2004 VA examiner that he had 
had GERD symptoms for only five or six years.  The Veteran has 
never stated otherwise, and there is no evidence of either 
disorder within one year of his separation.  Therefore, the Board 
finds that hypertension and GERD did not manifest in service or 
within one year thereafter.  

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of 
hypertension and GERD, the Board notes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other relevant 
facts in considering a claim for service connection.  Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence when 
engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. 
App. 261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 presumption of 
soundness).

In addition to the lack of evidence showing that hypertension and 
GERD manifested during active duty service or within close 
proximity thereto, the medical evidence of record does not link 
any current diagnosis to the Veteran's military service.  As 
noted above, the record shows that there were no complaints, 
treatment, or diagnosis of such disorders in service.  As such, 
there is no injury, disease, or event to which a current disorder 
could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans 
of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (noting that a medical examination conducted in 
connection with claim development could not aid in substantiating 
a claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Therefore, the Board 
finds that hypertension and GERD did not manifest during service 
or for many years thereafter and have not been shown to be 
causally or etiologically to an event, disease, or injury in 
service.

As to the Veteran's claim that his hypertension and GERD are 
related to his service-connected PTSD, the Board finds that the 
more probative evidence of record does not support this 
contention.  Although the Veteran has current diagnoses of 
hypertension and GERD and is service-connected for PTSD, the more 
probative medical evidence has not established a relationship 
between these disorders.

The Board has carefully reviewed the record, with particular 
attention to the medical evidence addressing the relationship 
between the Veteran's current hypertension and GERD and his 
service-connected PTSD.  As discussed above, the record contains 
conflicting medical opinions.

On the one hand, the record on appeal contains the January 2005 
letter from Dr. M.G.S., a private physician, who indicated that 
while hypertension and GERD can have causes apart from a 
relationship to military service, it was his belief that the 
Veteran's were products of his service duty in that they were 
directly related to his PTSD.  He did indicate that he had 
reviewed the Veteran's service treatment records, but he did not 
provide a rationale for his opinion.  Nor did he point to any 
other specific evidence in support of his claim, such as clinical 
records or medical literature.

On the other hand, in August 2004, after examining the Veteran 
and reviewing his claims folder and medical records, a VA 
examiner concluded that it was less likely that the Veteran's 
hypertension and GERD were secondary to his PTSD.  In providing a 
rationale for his opinion, the examiner explained that PTSD was a 
mental health condition while hypertension and GERD were 
physiologic conditions.  He also explained that despite specific, 
guided, and focused questioning of the Veteran, he could elicit 
no specific cause and effect historical chronology to support the 
theory that his hypertension and GERD were secondary to his PTSD.

Similarly, in December 2006, after examining the Veteran and 
reviewing the claims folder, a different VA medical examiner 
concluded that there was no relationship between the Veteran's 
current hypertension and GERD and his service-connected PTSD.  In 
providing a rationale for his opinion, the VA medical examiner 
indicated that he had spoken to the Veteran at length about 
inciting factors concerning his stomach and blood pressure 
issues.  After this discussion, he indicated that he could find 
no evidence of aggravation.  He further indicated that he could 
find no concrete or specific documentation in the clinical 
literature that showed PTSD caused GERD or hypertension.  There 
was simply nothing in the current medical literature from 
reliable medical sources that specifically stated such a nexus.  
The examiner further noted that if the Veteran's PTSD did not 
exist, it was still likely that he would have GERD and 
hypertension.  With respect to hypertension, he further explained 
that the Veteran had a strong family history of the disease.  The 
examiner stated that he could find no increased symptoms due to 
PTSD, and the Veteran did not state any during his visit.  He 
indicated that the Veteran had no increased symptoms due to PTSD.

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided that it 
offers an adequate statement of reasons and bases, the Board may 
favor one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the 
Board may adopt a particular independent medical expert's opinion 
for its reasons and bases where the expert has fairly considered 
the material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. App. 
332 (1995).

After weighing the medical evidence, the Board finds the opinion 
of the December 2006 VA examiner to be most probative.  Dr. 
M.G.S. apparently did not have a comprehensive review of the 
claims file.  In this regard, the Board notes that there was no 
indication that the Veteran's claims file was available for 
review.  The private physician did indicate that he had reviewed 
the Veteran's service treatment records, which as discussed 
above, were entirely negative for any findings pertinent to 
hypertension or GERD.  However, there was no discussion of the 
years-long evidentiary gap between the Veteran's military service 
and his first complaints of hypertension and GERD.  Likewise, he 
did not discuss any medical literature.  As such, Dr. M.G.S.'s 
opinion rests on incomplete information.  He also failed to 
provide a rationale for his opinion.  Instead, he simply stated 
that he believed that the Veteran's hypertension and PTSD were 
directly related to his PTSD even though such disorders can have 
other causes apart from military service.  There was absolutely 
no explanation for his statement.  As such, it is unclear as to 
why Dr. M.G.S. believed that the disorders were related to the 
Veteran's service-connected PTSD as opposed to other possible 
causes, which were mentioned by him.

In contrast, the December 2006 VA examiner offered his opinion 
based on a review of all of the evidence, including the Veteran's 
service treatment records and post-service medical records as 
well as his lay statements, and offered a rationale for the 
opinion reached that is clearly supported by the evidence of 
record.  When he reviewed the claims file, it also contained the 
January 2005 letter from the Dr. M.G.S., and he cited to 
pertinent medical literature, as well as the Veteran's own 
reports.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 
(2008) (noting that it is what an examiner learns from the claims 
file for use in forming the expert opinion that matters and that, 
when the Board uses facts obtained from one opinion over another, 
it is incumbent upon the Board to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment).
The value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Thus, a medical opinion is inadequate when it 
is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 
177, 180 (1995). See also Kightly v. Brown, 6 Vet. App. 200 
(1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record and 
conclusions of medical professionals which are not accompanied by 
a factual predicate in the record are not probative medical 
opinions).  In this case, and based on the foregoing, the Board 
attaches greater probative weight to the December 2006 VA 
examiner's opinion, who had the benefit of review of all 
pertinent medical records and who provided a rationale supported 
by the record.  Therefore, the Board finds that the Veteran does 
not have hypertension or GERD that was either caused or 
aggravated by her service-connected PTSD.  Accordingly, service 
connection cannot be granted on a secondary basis.  Thus, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claims for service connection for hypertension and 
GERD.

Because the preponderance of the evidence is against the 
Veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for hypertension and GERD is not warranted.


ORDER

Service connection for hypertension is denied.

Service connection for GERD is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


